274 F.2d 942
Mrs. Mary Louise MILLER, etc., et al., Appellants,v.ALEXANDRIA TRUCK LINES, INC., et al., Appellees.
No. 17816.
United States Court of Appeals Fifth Circuit.
March 10, 1960.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, Judge.
John H. Benckenstein, Beaumont, Tex., Albert P. Jones, Houston, Tex., for appellants.
W. C. Harvin, George H. Jewell, George T. Barrow, Houston, Tex., for appellees.
Before RIVES, Chief Judge, and HUTCHESON and CAMERON, Circuit Judges.
PER CURIAM.


1
In our original opinion we erroneously referred to the deceased as Roy Windham and to his twin brother as Ray Windham, whereas it was Ray Windham who was killed in the accident, and his twin brother, Roy Windham, volunteered testimony by affidavit on the motion for new trial.  The opinion is corrected accordingly.  273 F.2d 897.


2
We remain convinced that the entire judgment should be reversed and the cause remanded for a new trial.  Compare Atlantic Coast Line R. Co. v. Bennett, 4 Cir., 1958, 251 F.2d 934, 938, 939.  The petition for rehearing is


3
Denied.